Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 1 of 16 Pageid#: 1479




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

  ROBERT EDWARD LEE SHELL                                 )
           Plaintiff,                                     )             CASE NO. 7:18CV00333
                                                          )
  v.                                                      )             MEMORANDUM OPINION
                                                          )
  HEATHER L. BOYD, ET AL.,                                )             By: Hon. Glen E. Conrad
           Defendants.                                    )             Senior United States District Judge


          In this civil rights action under 42 U.S.C. § 1983, the plaintiff, Robert Edward Lee Shell,

  a Virginia Department of Corrections (“VDOC”) inmate proceeding pro se, alleges that prison

  officials have violated his constitutional rights in various ways. The court granted the defendants’

  motion for summary judgment. Shell v. Boyd, No. 7:18CV00333, 2019 WL 4786052 (W.D. Va.

  Sept. 30, 2019). 1 At the same time, the court also construed Shell’s complaint as raising an

  additional claim that the defendants’ motion did not address: the contention that confiscations of

  Shell’s personal property items under his sex offender treatment plan violated his First Amendment

  right to freely receive and possess information and ideas. The case is presently before the court

  on the defendants’ partial, second motion for summary judgment. After review of the record, the

  court concludes that the defendants’ motion must be granted. The court also concludes that Shell’s

  remaining First Amendment claim, regarding photographs confiscated in October 2016 and

  thereafter lost, must be summarily dismissed.




           1
              In the court’s prior opinion, the following claims were dismissed: due process challenges to various
  disciplinary proceedings and property confiscations; constitutional challenges to VDOC policies restricting the
  depiction of nudity in incoming inmate publications and prohibiting inmates from possessing original pieces of
  incoming mail; and a due process challenge to a policy about eligibility to receive certain special food packages.
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 2 of 16 Pageid#: 1480




                                          I. BACKGROUND

         Shell is serving terms of imprisonment totaling thirty-two years and six months, imposed

  for convictions in the Circuit Court for the City of Radford in October 2007, related to the 2003

  death of his photography model, Marion Franklin. In August 2007, Shell

         pleaded not guilty to felony homicide, two counts of attempted animate object
         sexual penetration, attempted forcible sodomy, two counts of distribution of a
         Schedule II drug (morphine), possession of a Schedule II drug (morphine),
         distribution of a Schedule IV drug (diazepam), and three counts of defiling a dead
         human body. Before submitting the case to the jury, the Court dismissed the three
         counts of defiling a dead human body, and the jury found Shell guilty of involuntary
         manslaughter, two counts of attempted animate object sexual penetration,
         attempted forcible sodomy, two counts of distribution of morphine, possession of
         morphine, and distribution of diazepam.

  Shell v. Clarke, No. 7:11CV00363, 2012 WL 4470425, at *1 (W.D. Va. Sept. 27, 2012).

  According to Heather Boyd, who works as a Psychologist Associate II with Sex Offenders Services

  in the Western Regional Office of the VDOC, Shell is classified as a sex offender because of his

  convictions. See gen. Mem. Supp. Mot. Summ. J. Boyd Aff., ECF No. 58-1.

                 Given his sex offender status, while Shell is in the custody of VDOC, he
         may be subject to additional monitoring and treatment plan provisions that are
         intended to increase the likelihood of success in his later pre-release sex offender
         treatment, as well as his re-entry into society upon release. VDOC approaches sex
         offender rehabilitation much like the general public approaches treatment for drug
         and alcohol additions. While incarcerated, sex offenders are encouraged to learn
         to self-regulate and to conform their sexual desires and tendencies to those
         behaviors that are lawful. The goal behind this practice is to assist sex offenders—
         who are subject to mandatory pre-release treatment toward the end of their
         sentences, and those who are subject to a term of post-release supervision, which
         will likely require intensive monitoring or extended sex offender treatment
         programming—and help them adjust to treatment goals and restrictions. If
         offenders are exhibiting behaviors that tend to show they are fixated on their crimes
         or victims, or that they are likely to regress in some way into practices that are not
         conducive to their rehabilitation, then it is the practice of VDOC to put restrictions
         and monitoring procedures into place to assist with self-regulation. . . .
                 As for Shell, it was discovered in or around November of 2015 [at
         Pocahontas State Correctional Center (“Pocahontas”)] that he possessed a large
         number of images, documents, and other materials related to his underlying
         criminal charges. It is [Boyd’s] understanding that . . . the victim [of Shell’s crimes]


                                                    2
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 3 of 16 Pageid#: 1481




         was a person he refers to as his girlfriend, Marion. It is [Boyd’s] understanding
         that Shell and Marion—who was 19 years old at the time she died—had some sort
         of a sexual relationship, and that Shell was convicted of the above offenses when
         Marion died after ingesting drugs Shell had provided to her. It is also [Boyd’s]
         understanding that Marion’s death occurred while Shell and others were engaged
         in a bondage session in which Shell—who was a photographer—took photographs
         of Marion in various states of undress and in bondage gear while she was
         unconscious or dead. Shell is also convicted of the sex offenses above (the
         attempted object penetration and attempting sodomy), which [Boyd understood]
         were proven to have occurred during the same time period as the drug consumption,
         bondage session, and Marion’s death.
                  The documents and photos discovered in Shell’s possession were related to
         Marion, and some of the photos were photos which Shell reported were taken the
         day of his offense. As a result of this discovery, Shell was placed on a treatment
         plan for sex offenders.
                  One of the provisions of the treatment plan was that Shell was not permitted
         to possess “any publications, materials, or photos which may be detrimental to the
         treatment plan or that may promote sexually deviant behaviors. This includes
         materials and photos of victim(s).” Shell signed the plan acknowledging the
         restrictions on November 30, 2015.
                  Once placed on a treatment plan, an offender is encouraged to “self-report”
         and discuss any items in his possession that may violate the treatment plan. If the
         offender reports the items, and discussions with the offender about the items
         indicate that the items may violate the treatment plan, the offender is permitted to
         send the items out of the prison or opt for their destruction without penalty. If an
         offender receives new items or images and he is unsure about their appropriateness,
         he is permitted to discuss them with treatment providers and, if they are not
         conducive to his treatment and rehabilitation needs, send them out of the prison or
         opt for their destruction without penalty. If, however, items in violation of the
         treatment plan are discovered in an offender’s possession and he has not self-
         reported the items or discussed them with treatment providers, then the offender
         may be charged with a disciplinary offense for possession of contraband.
                  The goal of this system is to encourage offenders to assess for themselves
         what items might be detrimental to their rehabilitation and to self-regulate and seek
         assistance with that regulation from treatment providers when necessary. If they
         do this, they are not punished for possessing the items. This is the positive re-
         enforcement aspect of the treatment plan. If offenders do not self-report and are
         discovered to be in possession of the items, then they will receive a disciplinary
         charge. This is the negative re-enforcement aspect of the treatment plan.

  Id. at ¶¶ 8-19, 21-23.




                                                  3
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 4 of 16 Pageid#: 1482




           After Shell reviewed and signed his treatment plan to acknowledge its terms, on four

  occasions, officials discovered in his possession images and written materials that Boyd found to

  be contrary to the provisions of the treatment plan:

           A.       On or about August 16, 2016, Boyd confiscated an article about Shell’s crimes.

                    The article and some other items were mailed to Shell’s friend. 2

           B.       On or about October 21, 2016, Shell alleges that staff confiscated twenty-one

                    photos from him at Boyd’s direction. Four of these photos were returned to Shell,

                    and he elected to have the remaining seventeen photos mailed to his friend, but

                    those photos never arrived.

           C.      On November 21, 2016, staff confiscated some handwritten notes by Shell’s

                    attorney that described Shell’s crime; and

           D.       On June 22, 2017, staff confiscated (1) printed pages from Tony Ward’s website

                    that contained sexual material about Shell’s victim and (2) a Vogue magazine that

                    contained an image of two women wrapping each other in stockings.3

           Boyd explains that

           The goal of Shell’s treatment plan at issue and of future sex offender treatment
           during his incarceration with VDOC is to reduce the likelihood that Shell will
           recidivate once he is released from prison. Not only are these restrictions and
           treatment plans designed to help ensure that Shell is in the best position to succeed
           with treatment, they are also designed with public safety in mind. Unfortunately,
           many sex offenders reoffend upon their release. . . . One of the goals of Shell’s sex
           offender treatment while in prison is to reduce the likelihood that he reoffends and
           harms someone else upon release.
                   As Shell approaches his release date [which is currently projected to be
           October 2035], he will be required to participate in more intensive sex offender
           2
               Shell received a disciplinary charge for the August 6, 2016 confiscation. After a hearing, he was found
  guilty of the charge and penalized with a $15 fine. Warden Young upheld the hearing officer’s rulings on appeal. As
  stated, the court has granted summary judgment for the defendants on the due process claims related to this incident.
           3
            Boyd states that “given the bondage nature of Shell’s crimes of conviction, his apparent obsession with his
  victim and the writings of sexual materials about her, I determined that Shell’s continued possession of these items
  was not consistent with sex offender rehabilitation and treatment.” Boyd Aff. at ¶ 29.

                                                           4
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 5 of 16 Pageid#: 1483




         therapy and treatment. Permitting him to possess items, images, and documents
         that are not conducive to rehabilitation now will likely not adequately prepare him
         for this more intensive treatment later. Enforcing consistent practices throughout
         Shell’s incarceration makes the transition to more intensive treatment more likely
         to be successful. If Shell and other sex offenders were permitted to possess items
         that tended to trigger unlawful sexual urges, or items that encouraged fixations on
         their crimes or victims, VDOC staff responsible for sex offender treatment may
         find that they are unable to successfully work with offenders as they near their
         release.
                 If offenders refuse to participate in treatment—either by an outright refusal
         or a willful lack of cooperation with treatment providers and rules—then Virginia
         law requires that good conduct credits be reduced, therefore increasing the length
         of an offender’s sentence. If Shell is not prepared for this more intensive treatment
         prior to his release, then it is less likely he will succeed, thus increasing the risk of
         prolonged incarceration and a missed opportunity for valuable treatment.

  Boyd Aff. at ¶¶ 30-39.

         In their partial summary judgment motion, the defendants address Shell’s First Amendment

  claim as having four parts, based on the four confiscation incidents the court has summarized.

  They argue that as to incidents A and C, Shell failed to exhaust administrative remedies as required

  under 42 U.S.C. § 1997e(a), and as to incident D, the defendants’ actions did not violate Shell’s

  constitutional rights under Turner v. Safley, 482 U.S. 78 (1987). Shell has responded to their

  motion, making the motion ripe for disposition.

                                            II. DISCUSSION

                                 A. The Summary Judgment Standard

         A court should grant summary judgment only when the pleadings, responses to discovery,

  and the record reveal that “there is no genuine dispute as to any material fact and the movant is

  entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a); see, e.g., Celotex Corp. v. Catrett,

  477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986);

  Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). A genuine

  dispute of fact exists “if the evidence is such that a reasonable jury could return a verdict for the



                                                    5
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 6 of 16 Pageid#: 1484




  nonmoving party.” Anderson, 477 U.S. at 248. In considering a motion for summary judgment,

  the court must view the facts and the reasonable inferences to be drawn from the facts in the light

  most favorable to the party opposing the motion. See id., 477 U.S. at 255; Matsushita, 475 U.S.

  at 587. To be successful on a motion for summary judgment, a moving party “must show that

  there is an absence of evidence to support the non-moving party’s case” or that “the evidence is so

  one-sided that one party must prevail as a matter of law.” Lexington-South Elkhorn Water Dist.

  v. City of Wilmore, Ky., 93 F.3d 230, 233 (6th Cir. 1996). When a motion for summary judgment

  is made and is properly supported by affidavits, depositions, or answers to interrogatories, the

  nonmoving party may not rest on the mere allegations or denials of the pleadings. See Oliver v.

  Va. Dep’t of Corrs., No. 3:09CV000562010, WL 1417833, at *2 (W.D. Va. Apr. 6, 2010) (citing

  Fed. R. Civ. P. 56(e)). Instead, the nonmoving party must respond by affidavits or otherwise and

  present specific facts from which a jury could reasonably find for either side. See Anderson, 477

  U.S. at 256-57.

                           B. Failure to Exhaust Administrative Remedies

         Under 42 U.S.C. § 1997e(a), a prisoner cannot bring a civil action concerning prison

  conditions until he has first exhausted available administrative remedies.        This exhaustion

  requirement is “mandatory.” Ross v. Blake, __U.S.__, 136 S. Ct. 1850, 1856 (2016). To comply

  with § 1997e(a), an inmate must follow each step of the established grievance procedure that the

  facility provides to prisoners and meet all deadlines within that procedure before filing his § 1983

  action. See Woodford v. Ngo, 548 U.S. 81, 90-94 (2006) (finding inmate’s untimely grievance

  was not “proper exhaustion” of available administrative remedies under § 1997e(a)).            The

  defendants bear the burden of proving the affirmative defense that Shell failed to exhaust available




                                                   6
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 7 of 16 Pageid#: 1485




  administrative remedies regarding his claims before filing suit. Jones v. Bock, 549 U.S. 199, 212

  (2007).

            In support of the defendants’ motion for summary judgment, they submit a supplemental

  affidavit from C. Smalling, the Human Rights Advocate at Pocahontas, as evidence of the available

  grievance procedures and Shell’s use of them regarding his remaining claims. See gen. Mem.

  Supp. Mot. Summ. J. Smalling Aff., ECF No. 58-2. A copy of Operating Procedure (“OP”) 866.1,

  Offender Grievance Procedure, is attached to Smalling’s original affidavit, ECF No. 10-1, at 7-19.

  Smalling is responsible for maintaining grievance files on inmates at Pocahontas.

            Under OP 866.1, all issues are grievable except those pertaining to policies, procedures,

  and decisions of the Virginia Parole Board, disciplinary hearings, state and federal court decisions,

  laws and regulations, and other matters beyond the control of the VDOC. OP 866.1(IV)(M)(2).

  Among the issues the procedure lists as grievable by offenders are “actions of individual

  employees and/or offenders which affect the grievant personally.” OP 866.1(IV)(M)(1) (emphasis

  added).

            Under this procedure, an inmate with a grievance about some event or issue must first make

  a good faith effort to resolve his concerns informally, which he may do by completing an informal

  complaint form and submitting it to prison staff. He will receive a written response on the bottom

  of the informal complaint form within fifteen days, in order to allow him to initiate the formal

  grievance procedure by filing a regular grievance (with the informal complaint attached) within

  thirty days of the occurrence about which it complains. After investigation of the regular

  grievance, the warden or his designee will send the inmate a Level I response. If the responding

  official determines the grievance to be “unfounded,” the inmate may submit the regular grievance

  on appeal to Level II, the regional administrator, and in some cases, to Level III.



                                                    7
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 8 of 16 Pageid#: 1486




          Smalling’s review of Shell’s Pocahontas grievance file reflected that Shell did not submit

  any informal complaints or regular grievances complaining that Boyd confiscated an article about

  his crime on August 16, 2016. Smalling’s review also reflected that Shell did not submit any

  informal complaints or regular grievances complaining that on November 21, 2016, Boyd

  confiscated handwritten notes by Shell’s attorney that described his crime. On this evidence, the

  defendants argue that Shell failed to satisfy the exhaustion requirement under § 1997e(a) as to the

  issues raised in incidents A and C. Shell offers no evidence to dispute his failure to pursue these

  administrative remedies as to these incidents.

          Shell may yet escape summary judgment under § 1997e(a) if he states facts showing that

  the remedies under the established grievance procedure were unavailable to him. See Ross, 136

  S. Ct. at 1859-60. Generally, “an administrative remedy is not considered to have been available

  if a prisoner, through no fault of his own, was prevented from availing himself of it.” Moore v.

  Bennette, 517 F.3d 717, 725 (4th Cir. 2008); see also Ross, 136 S. Ct. at 1859 (“[A]n inmate is

  required to exhaust those, but only those, grievance procedures that are capable of use to obtain

  some relief for the action complained of”). 4

          Shell admits that confiscations of property items are grievable under the VDOC procedure,

  but complains that grievances about disallowed incoming publications never succeed.                        His

  generalized frustration over past, unsuccessful grievances is not sufficient to prove that the

  grievance procedure was unavailable to protest the contested confiscations of his property items

  on August 16 and November 21, 2016, under his treatment plan conditions. Accordingly, the court

  concludes that Shell failed to exhaust available administrative remedies as to incidents A and C,

  and that he has failed to present any material, disputed fact on which he could prove that such


          4
           The court has omitted internal alterations, quotation marks, and/or citations here and throughout this
  memorandum opinion, unless otherwise noted.

                                                        8
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 9 of 16 Pageid#: 1487




  remedies were unavailable to him. Nothing in the record suggests that Shell could now exhaust

  such remedies. Therefore, the court will grant the defendants’ motion and dismiss these portions

  of his First Amendment claim with prejudice.

                            C. The First Amendment Free Speech Claims

         Courts have held that in a variety of contexts, as part of its First Amendment protection of

  free speech, “the Constitution protects the right to receive information and ideas.” Stanley v.

  Georgia, 394 U.S. 557, 564 (1969). In the prison context, however, while “inmates retain at least

  some constitutional rights despite incarceration,” those rights must be balanced against state

  interests in maintaining prison safety and security. Washington v. Harper, 494 U.S. 210, 223

  (1990) (citing Turner v. Safley, 482 U.S. 78 (1987)).

         “[T]he proper standard for determining the validity of a prison regulation claimed to

  infringe on an inmate’s constitutional rights is to ask whether the regulation is ‘reasonably related

  to legitimate penological interests.’” Id. (quoting Turner, 482 U.S. at 89). This determination

  requires consideration of four factors, outlined in Turner:

         (1) whether there is a “valid, rational connection” between the prison regulation or
         action and the interest asserted by the government, or whether this interest is “so
         remote as to render the policy arbitrary or irrational”; (2) whether “alternative
         means of exercising the right . . . remain open to prison inmates”; . . . (3) what
         impact the desired accommodation would have on security staff, inmates, and the
         allocation of prison resources; and (4) whether there exist any “obvious, easy
         alternatives” to the challenged regulation or action, which may suggest that it is
         “not reasonable, but is [instead] an exaggerated response to prison concerns.”

  Lovelace v. Lee, 472 F.3d 174, 200 (4th Cir. 2006). The prisoner has the burden to disprove the

  validity of a prison regulation under the Turner analysis. Overton v. Bazzetta, 539 U.S. 126, 132

  (2003). Prison administrators are entitled to deference in their management of penal facilities.

  Lovelace, 472 F.3d at 199. Courts should not “second-guess a prison administrator’s choice

  among alternative policies unless an alternative exists that would meaningfully enhance an


                                                   9
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 10 of 16 Pageid#: 1488




   inmate’s ability to exercise his constitutional rights,” while also addressing the state’s legitimate

   safety concerns to the same extent. Hause v. Vaught, 993 F.2d 1079, 1083 (4th Cir. 1993).

          After review of the record, the court concludes that, viewed in the context of Shell’s sex

   offender status and the VDOC’s rehabilitation interests, Boyd’s enforcement of Shell’s treatment

   plan outlined in incident D was reasonably related to legitimate prison interests. As stated, incident

   D outlines Shell’s complaint that on June 22, 2017, at Boyd’s behest, staff confiscated (1) printed

   pages from Tony Ward’s website that contained sexual written material about Shell’s victim and

   crimes and (2) a Vogue magazine that contained an image of two women wrapping each other in

   stockings. Boyd found that these items were not consistent with Shell’s treatment plan and his

   rehabilitation as a sex offender, because his crimes involved bondage, and Boyd had found him to

   be somewhat obsessed with his victim.

          Review of the record supports the defendants’ position on the first Turner factor. It is well

   established that “‘[a] prison clinical rehabilitation program’ for sex crime offenders bears ‘a

   rational relation to a legitimate penological objective[.]’” Lindensmith v. Petschow, No. 12-CV-

   10644-DT, 2014 WL 1304590, at *4 (E.D. Mich. Mar. 31, 2014) (quoting McKune v. Lile, 536

   U.S. 24, 37–38 (2002) (plurality) (rejecting constitutional challenge to sex offender rehabilitation

   program that required inmates convicted of sex crimes to admit responsibility for their offending

   behavior as a condition for privileges). “When convicted sex offenders reenter society, they are

   much more likely than any other type of offender to be rearrested for a new rape or sexual assault.”

   McKune, 536 U.S. at 33. Thus, state prison authorities have a legitimate interest in rehabilitating

   such offenders before they are released, to prevent future harm to the public. Id.; Gale v. Moore,

   763 F.2d 341, 343–44 (8th Cir. 1985) (finding that state parole statute’s “goal of preventing sex




                                                    10
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 11 of 16 Pageid#: 1489




   crimes through rehabilitation and deterrence apparently constitutes a rational basis” for targeted

   treatment of sex offenders before release).

             Shell challenges the legitimacy of his treatment plan by arguing that he is not a sex offender

   and that Boyd has inaccurately stated the facts of his criminal offense conduct. It is undisputed

   that Shell stands convicted of sexual offenses. As evidence of his offense conduct, moreover, he

   offers only his own account of events and a belated, second-hand report from a medical examiner,

   uninvolved in Shell’s criminal case, who criticizes another medical examiner’s trial testimony

   about the victim’s time and manner of death. See Resp. Opp’n Mot. Summ. J. 10-11, ECF No. 33;

   Ex. C, at 2, ECF Nos. 36-2. Claims of this nature, which essentially challenge the fact of the

   plaintiff’s convictions, are not actionable under § 1983 unless the judgment imposing the

   convictions at issue has been overturned or set aside. Heck v. Humphrey, 512 U.S. 477, 486-87

   (1994).

             [I]n order to recover damages for . . . harm caused by actions whose unlawfulness
             would render a conviction or sentence invalid, a § 1983 plaintiff must prove that
             the conviction or sentence has been reversed on direct appeal, expunged by
             executive order . . . or called into question by a federal court’s issuance of a writ of
             habeas corpus. . . . A claim for damages bearing that relationship to a conviction or
             sentence that has not been so invalidated is not cognizable under § 1983. Thus,
             when a state prisoner seeks damages in a § 1983 suit, the district court must consider
             whether a judgment in favor of the plaintiff would necessarily imply the invalidity
             of his conviction or sentence; if it would, the complaint must be dismissed unless
             the plaintiff can demonstrate that the conviction or sentence has already been
             invalidated.

   Id. (footnote omitted). A finding in this civil action undermining the validity of the facts found by

   the jury to convict Shell of sexual offenses would necessarily imply that those convictions were

   also invalid. Because those convictions still stand, Shell cannot use this § 1983 action to procure

   new court rulings about the nature of the facts found at trial as required to support his self-serving

   insistence that he is not a sex offender.



                                                       11
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 12 of 16 Pageid#: 1490




            Furthermore, Shell does not offer any evidence from the trial itself to demonstrate that the

   representation of his offense conduct used by Boyd in formulating and enforcing Shell’s treatment

   plan was inaccurate or otherwise disconnected from the plan’s rehabilitation goals. Boyd has

   confiscated from Shell photographs of his victim and others resembling her, writings about his

   victim and/or his crimes, and an image depicting sexual bondage situations. 5 As to items

   confiscated in June 2016, Boyd first gave Shell the opportunity to self-identify them as

   questionable under his treatment plan and to discuss them with her, which he failed to do. Given

   Boyd’s unrefuted overview of the evidence on which Shell was found guilty, the court concludes

   that Shell has not met his burden to show how the June 2016 confiscation decisions were not

   rationally related to the state’s legitimate interests in rehabilitating Shell as a sex offender. 6 Thus,

   the first Turner factor weighs in the defendants’ favor.

            As to the second Turner factor, the evidence also weighs in favor of the defendants. It is

   undisputed that despite the limitations imposed by the treatment plan, Shell has ample

   opportunities to receive and share ideas, information, and even photographs. The plan merely

   curtails his ability to possess written materials or images related to his victim or his crimes. Shell

   himself states that he has written many blog posts and other works while in prison. He can also

   subscribe to publications and conduct written correspondence with friends and colleagues, about

   any topics not prohibited by his treatment plan. Furthermore, he can consult with staff about what



            5
              Shell contends that copies of the Tony Ward website posts Boyd confiscated were Shell’s own writings
   and had been in his possession for years. He complains that the Vogue issue’s image of women tying each other up
   was an ad he had never even noticed and that confiscation of the publication deprived him of an article about a famous
   photographer. Shell does not deny, however, that the blog posts involved his victim or crimes, or that the ad depicted
   sexual bondage, albeit in a playful manner.
            6
               Shell contends that he does not need treatment as a sex offender, based on the results of a pretrial
   psychological evaluation. Shell’s past mental health records and his own confidence in his current mental health do
   not override the state’s legitimate interest in ensuring that he will not pose a threat to the public when released, nor do
   they prove that the treatment plan imposed on Shell is unrelated to furthering the state’s interest.

                                                              12
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 13 of 16 Pageid#: 1491




   items are and are not consistent with the plan’s restrictions, before he suffers any adverse

   consequences.

          The evidence also favors the defendants as to the third Turner factor. Permitting Shell to

   possess items currently barred by the treatment plan would have an adverse impact on staff’s

   efforts to further the VDOC’s long-term, sex offender rehabilitation goals. Enforcing the plan’s

   restrictions now encourages Shell to learn to self-regulate and seek assistance from treatment

   providers, more and more effectively over time, to avoid items inconsistent with rehabilitation.

   This sequence of training efforts will enhance his chances for success in future prerelease treatment

   and post-release supervision, mandatory for all sex offenders. Thus, consistent enforcement of the

   treatment plan now helps conserve VDOC resources down the road.

          Finally, Shell has failed to present any obvious, easy alternative means to address the

   state’s interests in rehabilitation to the same extent. While he obviously believes that no such

   treatment is necessary in his case, VDOC staff must judge his rehabilitation needs on his criminal

   record, the evidence from his case, and his present willingness to work toward compliance with

   the treatment plan. Shell complains that Boyd’s enforcement decisions arose from extreme or even

   ridiculous interpretations of writings and images as violative of the treatment plan, compared to

   the views of staff members currently enforcing that plan. He admits, however, that he now

   discusses images and writings with staff to avoid plan violations before he is charged for them.

   This self-monitoring of his behavior is precisely what Boyd’s actions were designed to encourage.

   Thus, Shell has failed to meet his burden on the fourth Turner factor. Accordingly, the court will

   grant summary judgment for the defendants as to the claim about incident D.

          One claim from the complaint remains before the court: Shell’s contention that on October

   21, 2016, Boyd had twenty-one photographs removed from a photo album in Shell’s cell, reviewed



                                                    13
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 14 of 16 Pageid#: 1492




   them, returned four and then mislaid the other seventeen of those photographs, instead of having

   them mailed to Shell’s friend as he requested. See Compl. ¶¶ 12, 14, 30, ECF No. 1. Shell presents

   evidence that the friend never received these photos. See Resp. Ex. A, Fleming Aff., ECF No. 62-

   1. He explains that these photographs are irreplaceable—because they were printed in color on

   heavy photographic paper by a photographer colleague who is now deceased. Moreover, if

   someone now mailed Shell copies of these same photographs, he could not possess the originals

   in prison. Under current VDOC policy, inmates’ incoming mail must be photocopied in black-

   and-white.

          Boyd states that she has not reviewed any documentation of the confiscation or disposition

   of photographs taken from Shell in October 2016, although it is her normal practice to document

   any confiscated item and to make and keep copies of disallowed images. Yet, Boyd also asserts:

          I determined that Shell’s continued possession of these items was detrimental to his
          treatment plan and his future rehabilitation. His comments about the photos during
          discussions with treatment providers indicated his regard for Marion more as an
          object of his photography work, not as a human being. Based on these comments
          and the contents of the photos, it appeared to me that Shell was fixating on Marion,
          his crimes, and the photographic aspect of the crimes to a degree not consistent with
          successful rehabilitation and treatment.

   Boyd Aff. at ¶ 27. Shell insists that there is no “photographic aspect” to his crimes. Resp. ¶ 54,

   ECF No. 62. Yet, nowhere in his pleadings and responses does Shell describe, in any detail, the

   images depicted on any of the seventeen missing photographs. He also does not allege or offer

   any evidence indicating that Boyd purposely failed to send the seventeen confiscated photographs

   to Shell’s friend for safekeeping.

          As relief on this claim, Shell does not seek monetary damages, other than recovery of the

   costs for bringing this lawsuit. See Resp. 20, ECF No. 62. He also seeks a

          [d]eclaratory judgment that Boyd’s actions as described above violated [Shell’s]
          constitutional rights in that she harassed and persecuted him . . . causing irreparable


                                                    14
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 15 of 16 Pageid#: 1493




            pain, suffering, and psychological harm, the very opposite of her job to provide
            mental health care to those who want and need it, and acted negligently when she
            damaged and lost property of great personal value to [Shell] which cannot be
            replaced and deprived him of property he had every right to possess, property taken
            for no legitimate penological reason. . . .

   Compl. 34, ECF No. 1 7 (emphasis added).

            Taking this record in the light most favorable to Shell, the court concludes that he has not

   stated facts on which he could show that Boyd’s confiscation of the photographs violated his First

   Amendment rights under the Turner test. 8 The court has already found that the treatment plan and

   Boyd’s strict enforcement of that plan furthered a legitimate state interest in ensuring that Shell,

   as a convicted sex offender, is rehabilitated against reoffending by the time he is released. Shell’s

   allegations do not distinguish the seventeen confiscated photographs sufficiently from other items

   that Boyd confiscated, which the court has found to be reasonably related to furthering that state

   interest.    Furthermore, the complaint contends, at the most, that after confiscating these

   photographs, Boyd negligently handled and lost them. Prison officials simply cannot be held liable

   under § 1983 for their merely negligent actions that deprive an inmate of desired property or other

   rights. See, e.g., Cty. of Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (“[T]he Constitution does

   not guarantee due care on the part of state officials; liability for negligently inflicted harm is

   categorically beneath the threshold of constitutional [protections].”); Parratt v. Taylor, 451 U.S.

   527, 538 (1981) (due process satisfied by post-deprivation remedies when a deprivation is caused

   by the random, unauthorized acts of a state employee); Pink v. Lester, 52 F.3d 73, 78 (4th Cir.


            7
              Shell also seeks to enjoin Boyd from calling herself a psychologist and to enjoin the VDOC from calling
   her by that title unless she earns a psychologist’s degree. The court does not find that either the VDOC or Boyd
   references her as a psychologist, however. Accordingly, this request for injunctive relief is moot.
             8
               The court also notes that even if Shell could establish that Boyd violated his rights in the past, “he is not
   entitled to a declaration to that effect.” Martin v. Keitel, 205 F. App’x 925, 928 (3d Cir. 2006); see also Bayer v.
   Neiman Marcus Grp., Inc., 861 F.3d 853, 868 (9th Cir. 2017) (“[A] declaratory judgment merely adjudicating past
   violations of federal law—as opposed to continuing or future violations of federal law—is not an appropriate exercise
   of federal jurisdiction.”).

                                                             15
Case 7:18-cv-00333-GEC-PMS Document 64 Filed 09/17/20 Page 16 of 16 Pageid#: 1494




   1995) (negligent conduct that results in a denial of access to the courts is not actionable under

   § 1983 as a deprivation of constitutional rights). Thus, finding no factual basis in the record for a

   viable First Amendment claim concerning the seventeen confiscated and now missing

   photographs, the court will summarily dismiss the claim regarding incident B without prejudice,

   pursuant to 28 U.S.C. § 1915A(b)(1). 9

                                                III. CONCLUSION

           For the stated reasons, the court concludes that the defendants are entitled to summary

   judgment as to incidents A, C, and D. Therefore, the court will grant their motion and dismiss

   Shell’s claims about these three incidents with prejudice. The court will summarily dismiss Shell’s

   claim regarding incident B without prejudice, pursuant to § 1915A(b)(1). An appropriate order

   will be entered herewith. The court will send a copy of this memorandum opinion and the

   accompanying order to plaintiff and counsel of record for the defendants.

           ENTER: This 17th day of September, 2020.


                                                        _________________________________
                                                        Senior United States District Judge




           9
             Under § 1915A(b)(1), the court may summarily dismiss a claim challenging the conduct of an “officer or
   employee of a governmental entity” if it is “frivolous, malicious or fails to state a claim upon which relief may be
   granted.”

                                                           16
